Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
  139647(36)(39)                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  MOHAMED MAWRI,                                                                                                        Justices
          Plaintiff-Appellant,
                                                                   SC: 139647
  v                                                                COA: 283893
                                                                   Wayne CC: 06-617502-NO
  CITY OF DEARBORN,
             Defendant-Appellee.
  ________________________________


         On order of the Chief Justice, motions by John A. Braden and the Michigan
  Municipal League and others for leave to file briefs amicus curiae are considered, and
  they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2010                      _________________________________________
                                                                              Clerk